TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00757-CR



                             Stephen Edward Galanffy, Appellant

                                                v.

                                  The State of Texas, Appellee




              FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. 77831, THE HONORABLE PAUL LEPAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               In December 2017, appellant Stephen Edward Galanffy pleaded guilty to the

offense of evading arrest in a motor vehicle and pleaded true to an enhancement paragraph

alleging that he had a prior conviction for the offense of theft. The district court accepted

Galanffy’s pleas, took judicial notice of his signed judicial confession stipulating that the facts

alleged in the indictment were true and correct, and found the evidence sufficient to support a

finding of guilt. However, the district court withheld its finding of guilt and placed Galanffy on

deferred-adjudication community supervision for a period of ten years.

               In May 2018, the State filed a motion to adjudicate, alleging that Galanffy had

violated the terms and conditions of his community supervision by, among other grounds, testing

positive for methamphetamine and evading arrest.          Galanffy pleaded true to the State’s

allegations. At the hearing on punishment, Galanffy testified that he had seven prior felony
convictions and fourteen prior misdemeanor convictions. Although Galanffy acknowledged that

he had “a lot” of convictions, he attempted to minimize their significance by claiming that they

were “just a bunch of drug charges.” Galanffy further testified that he was addicted to drugs, had

started using drugs when he was twelve years old, and had been unsuccessful in stopping his

drug usage on prior occasions when he had been placed on community supervision.

               The district court found that Galanffy had violated the terms and conditions of his

community supervision as alleged. The court revoked his community supervision, adjudicated

him guilty of the underlying evading-arrest offense, and sentenced him to eight years’

imprisonment. This appeal followed.

               Galanffy’s court-appointed counsel on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45

(1967); see also Penson v. Ohio, 488 U.S. 75, 81–82 (1988); Garner v. State, 300 S.W.3d 763,

766 (Tex. Crim. App. 2009). Counsel has certified to this Court that he has provided Galanffy

with a copy of the motion and brief, advised him of his right to examine the appellate record and

file a pro se response, and supplied him with a form motion for pro se access to the appellate

record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Galanffy has not

filed a motion for access to the record, pro se brief, or other written response.

               We have reviewed the record and counsel’s brief. We agree with counsel that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal. We grant counsel’s motion to withdraw and affirm the judgment adjudicating guilt.



                                                  2
                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 11, 2019

Do Not Publish




                                                3